DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 11 Feb. 2021 (“Response”)
Claims 1–7, 9–12, 20–25, 27–30, and 38–46 are currently pending.
Claims 1–7, 9–12, 20–25, 27–30, and 45–46 have been examined.
Claims 38–44 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The Information Disclosure Statement filed on 11 February 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 U.S.C. § 112, First Paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1–7, 9–12, 20–25, 27–30, and 45–46 are rejected under 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 1, although Applicant points to paragraphs [0041]–[0044] and [0070]–[0086] of Applicant’s original specification, Applicant has not pointed out where specifically in these paragraphs the amended claim is supported, nor does there appear to be a written 
Dependent claims 2–7, 9–12, and 45 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claims 20–25, 27–30, and 46 contain language similar to claims 1–7, 9–12, and 45 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 20–25, 27–30, and 46 are also rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Denny, in view of Cullen
Claims 1–7, 9–12, 20–25, and 27–30 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Denny (US 2007/0162309 A1), alternatively in view of Cullen et al. (US 2009/0327363 A1) (“Cullen”).
As per claim 20, Denny teaches a method for managing a digital script in an electronic prescription system, the method comprising:

selecting one or more fields of dynamic data relating to the digital script including current patient medical information ([0071]–[0072]);
merging the dynamic data fields with the static data fields to create a modified digital script (fig. 8A–8B; [0071]–[0072]), including
determining one or more designated branded users that are authorized to modify at least one of the dynamic data fields ([0078] “transmitted through the host system 12 to one of the health care provider systems 14 associated with the health care provider identified by the practitioner information section 306 of the filled prescription stored”; [0080]–[0081]), 
associating, in the modified digital script, an identity of the determined designated branded users with the dynamic data fields that the determined designated branded users are authorized to modify (figs. 8A/8B associate the identity in 306 with the fields in 312), and
identifying, in the modified digital script, that one or more other branded users are not authorized to modify said dynamic data fields (fig. 8B, 324 identifies that user without authorization code, e.g., pharmacist or patient, is not authorized to modify the dynamic fields),
1;
applying a security procedure to the modified digital script to create a secured modified digital script ([0078]); and
storing the secured modified digital script in an electronic datastore ([0078]).
Denny does not expressly disclose that the one or more fields of static data includes diagnosis identification data.
Primarily, the “diagnosis identification data” is nonfunctional descriptive data, and is therefore not given patentable weight to overcome Denny.
Alternatively, Cullen teaches one or more fields of static data includes diagnosis identification data ([0061] “Patient Diagnosis/Condition”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the static data of Denny to include the diagnosis identification data taught by Cullen. One would have been motivated to do so to identify a diagnosis in the digital script.
As per claim 21, Denny and Cullen teach the method of claim 20, wherein the security procedure includes encoding the modified digital script (Cullen [0076] teaches “reformatting [or encoding] transaction content to be compatible and/or acceptable to a particular third party system”; it would have been obvious to apply this teaching as part of the security procedure of 
As per claim 23, Denny and Cullen teach the method of claim 20, further comprising outputting the secured modified digital script (Denny [0078]).
As per claim 24, Denny and Cullen teach the method of claim 23, wherein the secured modified digital script is output to one of the one or more designated branded user (Denny [0078]).
As per claim 25, Denny and Cullen teach the method of claim 23, wherein the secured modified digital script is output to a storage device (Denny [0078]).
As per claim 27, Denny and Cullen teach the method of claim 20, further comprising: requesting at least one of the dynamic data fields or at least one of the static data fields from a network database over an interface for communicating with the network database in a computer network (Denny [0059]).
As per claim 28, Denny and Cullen teach the method of claim 20, further comprising: outputting the secured modified digital script to a network database over an interface for communicating with the network database in a computer network (Denny [0078]).
As per claim 29, Denny and Cullen teach the method of claim 20, wherein at least one of the static data fields includes: prescription data, an order set, prescription interaction data, a customized medical directive, a diagnosis code, patient data, caregiver data, provider data, pharmacist data, dispensary data, data extracted from an existing digital script, insurance data, payment data, a record of generating a new digital script, a modification to an existing digital script, a record of filling a digital script, and a representation of the number of refills remaining (Denny figs. 8A–8B; Cullen [0052]–[0067]).

As per claim 46, Denny and Cullen teach the method of claim 20, further comprising: receiving a modification to a dynamic data field from one of the designated branded users that are authorized to modify the dynamic data field; applying the modification to the dynamic data field, and changing the dynamic data field to a static data field after applying the modification (Denny figs. 8A–8B, [0080]–[0082], [0084])
Claims 1–2, 4–7, 9–12, and 45 contain language similar to claims 20–21, 23–25, and 27–30, and 46 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 1–2, 4–7, 9–12, and 45 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Denny and alternatively Cullen, in view of Cohen
Claims 3 and 22 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Denny and alternatively Cullen, in view of Cohen et al. (US 2006/0031094 A1) (“Cohen”).
As per claim 22, Denny and alternatively Cullen teach the method of claim 20, but do not expressly teach wherein the security procedure includes encrypting the modified digital script. Cohen teaches a security procedure includes encrypting a digital script [0149] “Suitable security measures may be imposed by system 16 … for communication and/or storage of such .
Claim Interpretation
The Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other sources to support his interpretation of the claims. Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
encode “To format (electronic data) according to a standard format.” American Heritage Dictionary of the English Language, Fifth Edition. (2011).
merge “To combine or unite into a single entity.” American Heritage Dictionary of the English Language, Fifth Edition. (2011).
Response to Arguments
Applicant argues “Denny describes the creation of a new data base record that comprises an entirely new prescription from an existing digital prescription by auto populating fields in the new prescription.” Response 14 (emphasis in original).
The Examiner respectfully disagrees. As shown in at least fig. 8B, an existing digital prescription 314 is modified by filling in fields of block 312. 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner also notes that the descriptive language “being dynamic to one or more designated branded users and being static to other branded users” does not affect the “merging” in a manipulative sense, and is therefore nonfunctional.